Citation Nr: 0918147	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-38 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to 
November 1972 and from August 1977 to August 1981, with 
additional unverified periods of active service.  He died in 
September 2004.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In April 2008, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.  Since 
that time, additional evidence, including VA treatment 
records, were associated with the file.  Although the 
appellant has not submitted a waiver of initial RO 
jurisdiction, a review of them reveals that they serve to 
duplicate those records already of record at the time of the 
last supplemental statement of the case or are not relevant 
to the claim on appeal and, therefore, there is no prejudice 
to the appellant for the Board to consider them herein.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's death certificate reveals that the Veteran 
died in September 2004 of septic shock due to cirrhosis and 
respiratory failure.

2.  There is no competent medical evidence associating the 
Veteran's cause of death, septic shock due to cirrhosis and 
respiratory failure, with either the Veteran's service-
connected hypertensive heart disease with hypertension or the 
Veteran's active service.


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted for 
the cause of the Veteran's death, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has reviewed in detail the four volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the conditions that caused 
the Veteran's death are related to service or to the 
Veteran's service-connected hypertensive heart disease.  See 
Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any septic shock, 
cirrhosis, or respiratory failure.  The Veteran's service 
treatment records reveal a history of alcohol abuse, 
hepatitis, and high blood pressure.  Upon examination at 
separation from service in June 1981, the Veteran was noted 
to have an increased liver size.  However, the Veteran was 
not noted to have any cirrhosis or respiratory failure.  The 
Veteran's post-service medical records reveal continuous 
treatment for hypertension and hypertensive heart disease 
since service.  The Veteran's post-service treatment records 
reveal treatment for liver disease and alcoholism beginning 
in November 1985.

The Veteran's death certificate reveals that the Veteran died 
in September 2004 due to septic shock due to cirrhosis and 
respiratory failure.  At the time of the Veteran's death, the 
Veteran was service connected for hypertensive heart disease.

The records of medical treatment, leading up to the Veteran's 
death, reveal that he was diagnosed with hypokalemia, acute 
pancreatitis, alcoholic cirrhosis of the liver with jaundice, 
alcohol dependence, seizure disorder, history of 
cerebrovascular accident, and malnutrition.  A review of the 
claims folders does not reveal any evidence indicating that 
the Veteran's conditions may have been related to his 
hypertensive heart disease or the Veteran's active service.  
In addition, a review of the claims folder does not reveal 
any evidence associating the Veteran's ultimate cause of 
death, septic shock due to cirrhosis and respiratory failure 
with service.

In light of the evidence, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  The Veteran's death certificate reveals that his 
death was due to septic shock due to cirrhosis and 
respiratory failure.  The Veteran's medical records leading 
up to his death reveal that at the time of his death he was 
diagnosed with hypokalemia, acute pancreatitis, alcoholic 
cirrhosis of the liver with jaundice, alcohol dependence, 
seizure disorder, history of cerebrovascular accident, and 
malnutrition.  However, there is no evidence associating the 
Veteran's service-connected hypertensive heart disease or 
active service, with his reported cause of death, septic 
shock due to cirrhosis and respiratory failure.  Thus, as 
there is no evidence that a disease or injury incurred in 
service or of service origin caused or contributed 
substantially or materially to cause his death, the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for the cause of the Veteran's death, the doctrine is not for 
application.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  The 
Board notes that the September 2006 and January 2007 VCAA 
letters failed to notify the appellant that the Veteran was 
service-connected for hypertensive heart disease.

The Supreme Court has held that the burden of showing that a 
notice error under the VCAA is harmful normally falls upon 
the party attacking the agency's determination.  Shinseki v. 
Sanders, 556 U.S. ___ (2009).  Often the circumstances of the 
case will make clear that the ruling, if erroneous, was 
harmful and nothing further need be said.  But, if not, then 
the party seeking reversal normally must explain why the 
erroneous ruling caused harm.  Id.  The Supreme Court noted 
that its holding did not address the correctness of the U.S. 
Court of Appeals for Veterans Claims' (Court) holding that an 
error in informing a Veteran about what information was 
necessary to substantiate his claim(s) had a "natural 
effect" of prejudice, but deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  Id. at ___ (slip. op. at 3).

VA can overcome the "natural effect" of prejudice by 
showing that the error did not affect the essential fairness 
of the adjudication.  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the Veteran, see Vazquez-Flores, 22 
Vet. App. at 48 ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the failure to notify the appellant of the 
Veteran's service-connected disabilities are harmless error 
and did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  The appellant, in her testimony before the 
undersigned Acting Veterans Law Judge, indicated that she had 
actual knowledge that the Veteran was in receipt of service 
connection for hypertensive heart disease. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the cause of the Veteran's death is being 
denied, and hence no rating or effective date will be 
assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The appellant submitted the Veteran's 
death certificate.  

The Board notes that a medical opinion was not obtained 
regarding the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that VA must solicit a medical 
opinion addressing the likelihood that the Veteran's death 
was related to service, to include the aggregate impact of 
his service-connected disability.  See Wood v. Peake, 520 
F.3d 1345 (Fed. Cir. 2008).

In the instant case, the record contains no evidence, which 
suggests that the disabilities, which caused the Veteran's 
death (septic shock due to cirrhosis and respiratory 
failure), became manifest in service or were related to 
service and the appellant has advanced only a bare assertion 
that such a relationship existed.  Accordingly, a VA 
examination would not help substantiate the appellants claim 
because the medical professional providing it would not have 
any medical documentation or lay testimony that could provide 
a basis for finding a relationship between the Veteran's 
death and his military service.  Accordingly, a VA 
examination is not necessary.  See 38 U.S.C.A. § 5103(A)(a), 
Dela Rosa v. Peake, 515 F.3d 1319, 1322 (Under § 5103A(a), 
the Secretary only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is necessary to substantiate the claimant's claim for a 
benefit).

Neither the appellant nor her representative have identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


